DETAILED ACTION
Applicant’s claim amendments filed on 11/04/2020 is acknowledged and entered.
Claims 21, 49-63 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 49-63 are rejected under 35 U.S.C. 103 as being unpatentable over Trinklein et al. (WO/2018/052503 published 03/22/2018, cited on IDS filed 11/4/2020) in view of Rangaswamy et al. (J. of Clinical Oncology, Vol. 36, no. 5, suppl. 26, February 2018, cited on IDS filed 11/4/2020) and Aldred et al. (WO/2019/126756).
The claims are drawn to a multi-specific binding compound comprising a CD22 binding unit and a CD3 binding unit, a polynucleotide encoding said binding compound and a method for the treatment of B-cell disorder characterized by expression of CD22, comprising administering said multi-specific binding compound.
Trinklein et al. teach the generation of anti-CD3 antibodies comprising a fixed light chain set forth in SEQ ID NO: 19, which is identical to SEQ ID NO: 92 of the present application, and alternative heavy chains including the heavy chain set forth in SEQ ID NO: 13, which is identical to SEQ ID NO: 91 of the present application. Trinklein et al. further discloses the use of these antibodies for generation of bispecific antibodies wherein one arm comprises the anti-CD3 antibody and the other arm a variable region specifically binding a tumor-associated antigen (see in particular paragraphs 16-20, 23, figures 1-4 and examples). Trinklein et al. does not teach a CD22 x CD3 bispecific antibody or the specific anti-CD22 sequences instantly claimed, these deficiencies are is made up for by Rangaswamy et al. and Aldred et al.
Rangaswamy et al. teaches that combining unique anti-CD3 arms with different tumor targeting arms enables creation of bispecific antibodies of varying tumor cell killing capability. Rangaswamy et al. refers to combining these arms with tumor antigen binding arms: anti-BCMA for multiple myeloma therapy and anti-CD22 arm for B-cell acute lymphoblastic leukemia therapy and teaches that these bispecific antibodies show in vivo efficacy in vivo in xenograft model. 
Aldred et al. teach heavy chain only anti-CD22 antibodies useful for treating B-cell disorders characterized by the expression of CD22. Aldred et al. disclose 100% identity to instantly claimed SEQ ID NOs: 24, 25, and 32. Aldred et al. further disclose a bispecific anti-CD22 x anti-CD3 antibody mediated killing of human tumor cells through redirection of activated T cells (see example 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make and use a multispecific CD22xCD3 binding compound with the specific sequences taught by Trinklein et al. and Aldred et al. based on the teachings of Trinklein et al., Rangaswamy et al., and Aldred et al. One of ordinary skill in the art would have been motivated to do so because Trinklein et al. teach targeting both CD3 and a tumor-associated using a bispecific antibody and Rangaswamy et al. and Aldred et al. teach successful bispecific targeting antibodies for CD3 and CD22 for tumor cell killing. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed multispecific CD22xCD3 antibody and method of treatment, given the teaching of the prior art, it would have been obvious to combine the teachings of Trinklein et al., Rangaswamy et al. and Aldred et al. to make and use an improved bispecific antibody targeting both CD22 and CD3 for improved therapeutic benefit for the treatment of B-cell acute lymphoblastic leukemia because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose, successfully targeting CD22 and CD3 to target and kill tumor cells. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to make and use a multispecific binding compound targeting CD22 and CD3 comprising the instantly claimed CDR and variable region sequences (Trinklein et al. for CD3 sequences and Aldred et al. for CD22 sequences) based on the teachings of Trinklein et al., Rangaswamy et al., and Aldred et al. all showing improved therapeutic benefit when such bispecific targeting compounds are administered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 49-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-46, 48-64, 66, 73-75, 86 of copending Application No. 16/332,665 in view of Rangaswamy et al. (J. of Clinical Oncology, Vol. 36, no. 5, suppl. 26, February 2018) and Aldred et al. (WO/2019/126756). 
This is a provisional nonstatutory double patenting rejection.
The instant claims and those of copending Application No. 16/332,665 are both drawn to multispecific binding antibody targeting CD3 and a tumor-associated antigen. Co-pending application 16/332,665 does not specifically claim CD22 as the tumor-associated antigen, this deficiency is made up for by Rangaswamy et al. and Aldred et al. 
Rangaswamy et al. teaches that combining unique anti-CD3 arms with different tumor targeting arms enables creation of bispecific antibodies of varying tumor cell killing capability. Rangaswamy et al. refers to combining these arms with tumor antigen binding arms: anti-BCMA for multiple myeloma therapy and anti-CD22 arm for B-cell acute lymphoblastic leukemia therapy and teaches that these bispecific antibodies show in vivo efficacy in vivo in xenograft model. 
Aldred et al. teach heavy chain only anti-CD22 antibodies useful for treating B-cell disorders characterized by the expression of CD22. Aldred et al. disclose 100% identity to instantly claimed SEQ ID NOs: 24, 25, and 32. Aldred et al. further disclose a bispecific anti-CD22 x anti-CD3 antibody mediated killing of human tumor cells through redirection of activated T cells (see example 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make and use a multispecific CD22xCD3 binding compound with the specific CD22 sequences taught by Aldred et al. based on the teachings of Rangaswamy et al., and Aldred et al. One of ordinary skill in the art would have been motivated to do so because the claims of co-pending application 16/332,665 and the teachings of Rangaswamy et al. and Aldred et al. all teach targeting both CD3 and a tumor-associated using a bispecific antibody and Rangaswamy et al. and Aldred et al. teach successful bispecific targeting for CD3 and CD22 for tumor cell killing. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed multispecific CD22xCD3 antibody and method of treatment, given the teaching of the prior art, it would have been obvious to combine the teachings of Rangaswamy et al. and Aldred et al. to make and use an improved bispecific antibody targeting both CD22 and CD3 for improved therapeutic benefit for the treatment of B-cell acute lymphoblastic leukemia because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose, successfully targeting CD22 and CD3 to target and kill tumor cells. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to make and use a multispecific binding compound targeting CD22 and CD3 comprising the instantly claimed CDR and variable region sequences (Aldred et al. for CD22 sequences) based on the teachings of Rangaswamy et al., and Aldred et al. all showing improved therapeutic benefit when such bispecific targeting compounds are administered.

Claims 21, 49-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-52 of copending Application No. 16/956,502 in view of Trinklein et al. (WO/2019/126756). 
This is a provisional nonstatutory double patenting rejection.
The instant claims and those of copending Application No. 16/956,502 are both drawn to multispecific binding antibody targeting CD22 and CD3. Co-pending application 16/956,502 does not specifically claim the CD3 sequences instantly claimed, this deficiency is made up for by Trinklein et al. 
Trinklein et al. teach the generation of anti-CD3 antibodies comprising a fixed light chain set forth in SEQ ID NO: 19, which is identical to SEQ ID NO: 92 of the present application, and alternative heavy chains including the heavy chain set forth in SEQ ID NO: 13, which is identical to SEQ ID NO: 91 of the present application. Trinklein et al. further discloses the use of these antibodies for generation of bispecific antibodies wherein one arm comprises the anti-CD3 antibody and the other arm a variable region specifically binding a tumor-associated antigen (see in particular paragraphs 16-20, 23, figures 1-4 and examples). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make and use a multispecific CD22xCD3 binding compound with the specific CD3 sequences taught by Trinklein et al. One of ordinary skill in the art would have been motivated to do so because the claims of co-pending application 16/956,502 and the teachings of Trinklein et al. both teach successful targeting of both CD3 and CD22 and methods of using a bispecific antibody for tumor cell killing. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to make and use a multispecific binding compound targeting CD22 and CD3 comprising the instantly claimed CDR and variable region sequences based on the teachings of Trinklein et al. all showing improved therapeutic benefit when such bispecific targeting compounds are administered.

Conclusion
Claims 21, 49-63 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643